 



Execution Version
TAX MATTERS AGREEMENT
By and Between
BELO CORP.
and
A. H. BELO CORPORATION
Dated as of February 8, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
  DEFINITIONS   1
 
       
Section 1.01
  Definition of Terms   1
 
       
ARTICLE II
  PAYMENT OF TAXES   6
 
       
Section 2.01
  Income Taxes   6
Section 2.02
  Spin-Off Taxes   7
Section 2.03
  Other Taxes   7
Section 2.04
  Other Income Taxes   8
Section 2.05
  Allocation of Certain Income Taxes and Income Tax Items   9
Section 2.06
  Refunds   10
Section 2.07
  Carrybacks   10
 
       
ARTICLE III
  PREPARATION AND FILING OF TAX RETURNS   11
 
       
Section 3.01
  Belo Responsibility   11
Section 3.02
  A. H. Belo Responsibility   12
Section 3.03
  Tax Accounting Practices   12
Section 3.04
  Right to Review Tax Returns   13
 
       
ARTICLE IV
  TAX-FREE STATUS OF DISTRIBUTION   13
 
       
Section 4.01
  Covenants   13
Section 4.02
  Procedures Regarding Opinions and Rulings   15
 
       
ARTICLE V
  TAX CONTESTS; INDEMNIFICATION; COOPERATION   16
 
       
Section 5.01
  Notice   16
Section 5.02
  Control of Tax Contests   16
Section 5.03
  Indemnification Payments   17
Section 5.04
  Interest on Late Payments   18
Section 5.05
  Treatment of Payments   18
Section 5.06
  Expenses   18
Section 5.07
  Cooperation   18
Section 5.08
  Confidentiality   19
Section 5.09
  Retention of Tax Records   19
 
       
ARTICLE VI
  RESOLUTION OF DISPUTES   20
 
       
Section 6.01
  Tax Disputes   20

i



--------------------------------------------------------------------------------



 



         
ARTICLE VII
  MISCELLANEOUS PROVISIONS   20
 
       
Section 7.01
  Disposition of A. H. Belo Subsidiaries   20
Section 7.02
  Complete Agreement; Representations   20
Section 7.03
  Costs and Expenses   21
Section 7.04
  Governing Law   21
Section 7.05
  Notices   21
Section 7.06
  Amendment, Modification or Waiver   22
Section 7.07
  No Assignment; Binding Effect   22
Section 7.08
  Counterparts   23
Section 7.09
  Specific Performance   23
Section 7.10
  Texas Forum   23
Section 7.11
  WAIVER OF JURY TRIAL   23
Section 7.12
  Interpretation; Conflict With Ancillary Agreements   24
Section 7.13
  Severability   24
Section 7.14
  Survival   24

ii



--------------------------------------------------------------------------------



 



TAX MATTERS AGREEMENT
          This TAX MATTERS AGREEMENT (this “Agreement”), dated as of February 8,
2008, by and between Belo Corp., a Delaware corporation (“Belo”), and A. H. Belo
Corporation, a Delaware corporation whose sole shareholder is Belo (“A. H. Belo”
and, together with Belo, each, a “Party” and collectively, the “Parties”).
          WHEREAS, as of the date of this Agreement, the Belo affiliated group
includes A. H. Belo and its subsidiaries;
          WHEREAS, the Parties (or their predecessors-in-interest) have entered
into the Separation and Distribution Agreement (as defined herein), pursuant to
which Belo has contributed to A. H. Belo the stock and assets associated with
the A. H. Belo Business (as defined herein) in exchange for shares of common
stock of A. H. Belo (the “Contribution”);
          WHEREAS, Belo intends to distribute on a pro rata basis to its
shareholders all of the shares of stock of A. H. Belo (the “Distribution”);
          WHEREAS, in order to effect the Contribution and Distribution the
Parties have engaged in various internal transfers of assets and stock (the
“Related Reorganizations”);
          WHEREAS, the Parties intend that the Contribution, Distribution and
Related Reorganizations qualify for non-recognition of gain or loss pursuant to
one or more of Sections 368(a), 351, 354, 355, 361 or 1032 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”);
          WHEREAS, as a result of and upon the Distribution, A. H. Belo and its
subsidiaries will cease to be members of the Belo Group; and
          WHEREAS, the Parties desire to allocate the Tax responsibilities,
liabilities and benefits of transactions that occur on or prior to, and that may
occur after, the date on which the Distribution occurs (the “Distribution Date”)
and to provide for and address certain other Tax matters.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, the Parties (each on behalf of itself and each of
its Affiliates) hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definition of Terms. The following terms shall have the
following meanings (such meanings to apply equally to both the singular and the
plural forms of the terms defined). All Section and Exhibit references are to
this Agreement unless otherwise stated. Capitalized terms used in this Agreement
but not defined herein shall have the meanings ascribed to such terms in the
Separation and Distribution Agreement.

1



--------------------------------------------------------------------------------



 



          “Action” means any claim, demand, action, cause of action, suit,
countersuit, arbitration, litigation, inquiry, proceeding or investigation by or
before any Governmental Authority or any arbitration or mediation tribunal or
authority.
          “Active Trade or Business” means the active trade or business of A. H.
Belo and its subsidiaries as described in the Ruling.
          “Adjustment Request” means any formal or informal claim or request
filed with any governmental authority for any Refund, underpayment or
overpayment of Tax or any change in available Tax Attributes.
          “Affiliate” of any Person means any other Person that, after the
Distribution, is directly or indirectly “controlled” by any of (i) the Person in
question, (ii) any Person of which the Person in question is an Affiliate under
clause (i), or (iii) any Affiliate under clause (i) of a Person described in
clause (ii). For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities or other interests, by contract or otherwise.
          “Agreement” has the meaning set forth in the recitals.
          “A. H. Belo” has the meaning set forth in the recitals.
          “A. H. Belo Business” means the newspaper business and related
businesses as more fully described in the Information Statement provided in
connection with the Distribution.
          “A. H. Belo Capital Stock” means (i) all classes or series of capital
stock of A. H. Belo, including common stock and all other instruments treated as
equity in A. H. Belo for U.S. federal Income Tax purposes and (ii) all options,
warrants and other rights to acquire such capital stock.
          “A. H. Belo Group” means A. H. Belo and each of its Subsidiaries and
Affiliates as of the date hereof, and any corporation or other entity that may
become part of such Group from time to time. For the avoidance of doubt, the A.
H. Belo Group excludes any entity that is a member of the Belo Group.
          “Ancillary Agreement” has the meaning set forth in the Separation and
Distribution Agreement.
          “Belo” has the meaning set forth in the recitals.
          “Belo Consolidated Group” means the affiliated group of corporations
(within the meaning of Section 1504 of the Code) of which Belo is the common
parent on or prior to the Distribution Date.
          “Belo Group” means Belo and each of its Affiliates and Subsidiaries as
of the date hereof, and any corporation or other entity that may become part of
such Group from time to

2



--------------------------------------------------------------------------------



 



      time. For the avoidance of doubt, the Belo Group excludes any entity that
is a member of the A. H. Belo Group.
          “Code” has the meaning set forth in the recitals.
          “Contribution” has the meaning set forth in the recitals.
          “Distribution” has the meaning set forth in the recitals.
          “Distribution Date” has the meaning set forth in the recitals.
          “Final Determination” means the final resolution of liability for any
Tax for any taxable period by or as a result of (i) a final and unappealable
decision, judgment, decree or other order by any court of competent
jurisdiction; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Code Sections 7121 or 7122, or a comparable
arrangement under the laws of another jurisdiction; (iii) any allowance of a
Refund in respect of an overpayment of Tax, but only after the expiration of all
periods during which such amount may be recovered by the Taxing Authority
imposing the Tax; or (iv) any other final disposition, including by reason of
the expiration of the applicable statute of limitations.
          “Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the New York Stock Exchange, Inc.
          “Group” means the Belo Group and/or the A. H. Belo Group, as the
context requires.
          “Income Taxes” means all federal, state, local, and foreign income or
franchise Taxes or other Taxes based on income or net worth.
          “Indemnifying Party” has the meaning set forth in Section 5.01.
          “Indemnitee” has the meaning set forth in Section 5.01.
          “IRS” means the U.S. Internal Revenue Service.
          “Joint Return” means any Return that includes both a member of the
Belo Group and a member of the A. H. Belo Group.
          “Law” means any applicable foreign, federal, national, state,
provincial or local law (including common law), statute, ordinance, rule,
regulation, code or other requirement enacted, promulgated, issued or entered
into, or act taken, by a Governmental Authority.
          “Other Taxes” means all Taxes other than Income Taxes, including (but
not limited to) transfer, sales, use, excise, payroll, property, and
unemployment Taxes.
          “Party” or “Parties” has the meaning set forth in the recitals.

3



--------------------------------------------------------------------------------



 



          “Past Practices” has the meaning set forth in Section 3.03(a).
          “Person” means any natural person, corporation, general or limited
partnership, limited liability company or partnership, joint stock company,
joint venture, association, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, and any Governmental
Authority.
          “Post-Distribution Tax Period” means any taxable period (or portion
thereof) beginning after 11:59 p.m., Central Time, on the Distribution Date.
          “Pre-Distribution Tax Period” means any taxable period (or portion
thereof) ending on or before 11:59 p.m., Central Time, on the Distribution Date.
          “Prime Rate” means the “prime rate” published in the “Money Rates”
section of The Wall Street Journal. If The Wall Street Journal ceases to publish
the “prime rate,” then the Parties shall mutually agree to an equivalent
publication that publishes such “prime rate,” and if such “prime rate” is no
longer generally published or is limited, regulated or administered by a
Governmental Authority, then a comparable interest rate index mutually agreed to
by the Parties.
          “Proposed Acquisition Transaction” has the meaning set forth in
Section 4.02(b)(i).
          “Refund” means any cash refund of Taxes or reduction of Taxes by means
of credit, deduction, offset or otherwise.
          “Related Reorganizations” has the meaning set forth in the recitals.
          “Reportable Transaction” means a reportable or listed transaction as
defined in Section 6011 of the Code or the Treasury Regulations promulgated
thereunder.
          “Restricted Period” means the period beginning on the date of this
Agreement and ending on, and including, the last day of the two-year period
following the Distribution Date.
          “Ruling” means all private letter rulings granted by the IRS or any
other taxing authority relating to the Transactions (whether granted prior to,
on or after the date hereof), requests for such rulings, including all
supplemental ruling requests and information submissions, and any exhibit to any
of the foregoing.
          “Satisfactory Guidance” means either a ruling from the IRS or an
Unqualified Tax Opinion, at the election of A. H. Belo, in either case
reasonably satisfactory to Belo in both form and substance, including with
respect to any underlying assumptions or representations. Satisfactory Guidance
shall not include an Unqualified Tax Opinion with respect to which Belo’s
counsel, of recognized national standing, provides an opinion to Belo that the
conclusions in such Unqualified Tax Opinion are not free from doubt. For the
avoidance of doubt, this definition is intended to allow Belo to prevent A. H.
Belo from taking the action that is the subject of a ruling from the IRS or an
Unqualified Tax Opinion, if Belo determines in good faith that there is any Tax
risk to it from such action based upon either (1) any uncertainty concerning

4



--------------------------------------------------------------------------------



 



any underlying assumptions or representations in such ruling or opinion or
(2) any legal uncertainty referred to in advice it receives from its counsel.
          “Separate Return” means (i) in the case of the A. H. Belo Group, a Tax
Return of any member of that Group (including any consolidated, combined,
affiliated or unitary Return) that does not include, for all or any portion of
the relevant taxable period, any member of the Belo Group and (ii) in the case
of the Belo Group, a Tax Return of any member of that Group (including any
consolidated, combined, affiliated or unitary Return) that does not include, for
all or any portion of the relevant taxable period, any member of the A. H. Belo
Group.
          “Separation and Distribution Agreement” means the Separation and
Distribution Agreement, as amended from time to time, by and between Belo and A.
H. Belo dated as of February 8, 2008.
          “Spin-Off Taxes” means all (i) Taxes of any member of the Belo Group
or the A. H. Belo Group resulting from, or arising in connection with, the
failure of the Related Reorganizations, Contribution or the Distribution to have
Tax-Free Status, (ii) Taxes of the type described in clause (i) of any third
party for which any member of the Belo Group or the A. H. Belo Group is or
becomes liable, and (iii) reasonable out of pocket legal, accounting and other
advisory and court fees in connection with liability for Taxes described in
clauses (i) or (ii).
          “Straddle Period” means any taxable period beginning on or before the
Distribution Date and ending after the Distribution Date.
          “Tax Advisor” means a U.S. Tax counsel or other Tax advisor of
recognized national standing reasonably acceptable to both Parties.
          “Tax Attribute” means a net operating loss, net capital loss,
investment credit, foreign Tax credit, excess charitable contribution, general
business credit or any other item of loss, deduction or credit that could reduce
a Tax liability.
          “Tax Contest” means an audit, review, examination or any other
administrative or judicial proceeding with the purpose or effect of determining
or redetermining Taxes (including any administrative or judicial review of any
Adjustment Request).
          “Tax Dispute” means any dispute arising in connection with this
Agreement.
          “Tax-Free Status” means the qualification of the Related
Reorganizations, Contribution and Distribution (i) as one or more transactions
qualifying for non-recognition of gain pursuant to Code Sections 355(a) and
368(a)(1)(D) or 351, (ii) in which the A. H. Belo stock (and other stock
distributed in the Related Reorganizations) is “qualified property” for purposes
of Code Sections 355(c) and 361(c), (iii) in which Belo, A. H. Belo and the
shareholders of Belo recognize no income or gain for U.S. federal Income Tax
purposes pursuant to Code Sections 354, 355, 361 and 1032 and (iv) that
qualifies for tax-free treatment under comparable provisions of state and local
law. For the avoidance of doubt, recognition of income or gain that relates to
items described in Sections 2.03(c)(i)(A) or 2.04 or to intercompany items shall
not cause the Distribution to fail to achieve Tax-Free Status.

5



--------------------------------------------------------------------------------



 



          “Tax Item” means any item of income, gain, loss, deduction, credit,
recapture of credit, or any other item (including the basis or adjusted basis of
property) which increases or decreases Income Taxes paid or payable in any
taxable period.
          “Tax Opinions/Rulings” means (i) any Ruling and (ii) the opinions of
Tax Advisors relating to the Transactions including, without limitation, those
issued either at the time of the Distribution or to allow a Party to take
actions otherwise prohibited under this Agreement.
          “Tax Return” or “Return” means any return, filing, report,
questionnaire, information statement, claim for Refund, or other document
required or permitted to be filed, including any amendments that may be filed,
for any taxable period with any Taxing Authority.
          “Taxes” means all forms of taxation or duties imposed, or required to
be collected or withheld, including charges, together with any related interest,
penalties or other additional amounts. For the avoidance of doubt, the term
“Taxes” does not include amounts to be paid to any Governmental Authority
pursuant to escheat law.
          “Taxing Authority” means any Governmental Authority imposing Taxes.
          “Transactions” means the Contribution, the Distribution, the Related
Reorganizations, the transactions contemplated by the Separation and
Distribution Agreement and any other transfer of assets (whether by
contribution, sale or otherwise) between any member of the Belo Group and any
member of the A. H. Belo Group in connection with the Contribution or the
Distribution.
          “Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax
Advisor that permits reliance by Belo. The Tax Advisor, in issuing its opinion,
shall be permitted to rely on the validity and correctness, as of the date
given, of any previously issued Tax Opinions/Rulings, unless such reliance would
be unreasonable under the circumstances.
ARTICLE II
PAYMENT OF TAXES
          Section 2.01 Income Taxes.
          (a) Except as otherwise provided hereinafter in this Section 2.01 and
in Sections 2.02 and 2.04, Belo shall be responsible for all Income Taxes (i) of
A. H. Belo and its Affiliates for any Pre-Distribution Tax Period; (ii) of A. H.
Belo and its Affiliates for any Straddle Period, but only to the extent
allocated to Belo pursuant to Section 2.05; or (iii) imposed under Treasury
Regulation Section 1.1502-6 or under any comparable or similar provision of
state, local or foreign laws or regulations on A. H. Belo or an Affiliate solely
as a result of such company being a member of a consolidated, combined, or
unitary group with Belo or any Belo Affiliate during any Tax period. Provided,
however that (x) any liability for Taxes (and related expenses) resulting from a
redetermination on audit examination (or other proceeding) of any gain
recognized as a result of the Distribution pursuant to Treasury Regulation §
1.1502-13 (or any predecessor provision), or comparable provision of state law,
shall be shared one-third by Belo and two-thirds by A. H. Belo and (y) pursuant
to the historic tax sharing policy of the Belo Consolidated Group, A. H. Belo
shall bear and shall reimburse Belo therefor as provided in

6



--------------------------------------------------------------------------------



 



Section 3.02(b) (xx) the A. H. Belo Group’s share of the Income Tax liability
for the period from January 1, 2008 through the Distribution Date reported on
the consolidated federal income tax return (and any similar state return) of
Belo and its subsidiaries and (yy) the entire amount reported on each 2008
Separate Return of the A. H. Belo Group or any member thereof.
          (b) A. H. Belo shall be responsible for all Income Taxes (i) of A. H.
Belo and its Affiliates which are not the responsibility of Belo pursuant to
Section 2.01(a) (including, without limitation, Income Taxes for
Post-Distribution Tax Periods of A. H. Belo and its Affiliates); and (ii) of
Belo and its Affiliates attributable to acts or omissions of A. H. Belo or its
Affiliates taken after the Distribution (other than acts or omissions that are
(x) in the ordinary course of business, (y) otherwise contemplated by the
Separation and Distribution Agreement or any Ancillary Agreement or
(z) specifically addressed in Section 2.02, below, which shall govern liability
for Spin-Off Taxes).
          Section 2.02 Spin-Off Taxes.
          (a) A. H. Belo shall be liable, and shall indemnify the Belo Group,
for any Spin-Off Taxes that are attributable to (i) any inaccurate statement or
representation of fact or intent (or omission to state a material fact) in a
letter or certificate that is provided by any member of the A. H. Belo Group
after the date hereof, and that forms the basis for the Tax Opinions/Rulings;
(ii) any act or omission by the A. H. Belo Group after the date of this
Agreement inconsistent with the covenants set forth in this Agreement; or
(iii) any other act or omission by the A. H. Belo Group after the date of this
Agreement (except for acts disclosed in any Ruling request submitted to the IRS
prior to the date hereof), including any act or omission that would have
resulted in A. H. Belo being in breach of Section 4.01(b) but for the receipt by
A. H. Belo of a Ruling from the IRS, an Unqualified Tax Opinion or a waiver.
          (b) Belo shall be liable, and shall indemnify the A. H. Belo Group,
for any Spin-Off Taxes attributable to (i) any inaccurate statement or
representation of fact or intent (or omission to state a material fact) in a
letter or certificate that is provided by any member of the Belo Group after the
date hereof and that forms the basis for the Tax Opinions/Rulings; (ii) any act
or omission by the Belo Group after the date of this Agreement inconsistent with
the covenants set forth in this Agreement; or (iii) any other act or omission
(except for acts disclosed in any Ruling request submitted to the IRS prior to
the date hereof) by the Belo Group after the date of this Agreement.
          (c) Liability for any Spin-Off Taxes described in both paragraphs
(a) and (b) shall be shared by Belo and A. H. Belo according to relative fault.
If neither Party is at fault, they shall share the liability equally.
          Section 2.03 Other Taxes.
          (a) Subject to Section 2.03(c), below, Belo shall be responsible for
all Other Taxes attributable to Belo and its Affiliates (other than A. H. Belo
and its Affiliates) and to its business activities other than the A. H. Belo
Business, or resulting from the Transactions, for all Pre-Distribution Tax
Periods, Straddle Periods, and Post-Distribution Tax Periods.

7



--------------------------------------------------------------------------------



 



          (b) Subject to Section 2.03(c), below, A. H. Belo shall be responsible
for all Other Taxes attributable to A. H. Belo and its Affiliates or to the A.
H. Belo Business for all Pre-Distribution Tax Periods, Straddle Periods, and
Post-Distribution Tax Periods.
          (c) In each case the responsibilities of 2.03(a) and 2.03(b) shall be
consistent with the principles described below:
               (i) Transfer Taxes.
                    (A) Except as otherwise provided in this Agreement or the
other Ancillary Agreements, the Belo Group shall be liable, and shall indemnify
the A. H. Belo Group, for any stamp, sales, use, gross receipts, value-added,
real estate transfer or other transfer Taxes imposed in connection with the
Transactions.
                    (B) If business operations or assets of a Belo entity are
transferred to an A. H. Belo entity as part of the Transactions, the transferee
shall assume any and all liabilities for stamp, sales, use, gross receipts,
value-added, real estate transfer and other transfer Taxes associated with such
transferred operations (but not such liabilities specifically relating to the
Transactions) and will have sole responsibility for satisfying such liabilities.
                    (C) With respect to Refund claims pending on the
Distribution Date involving any sales, use, gross receipts or other similar
Taxes, (x) in the case of a Refund received by Belo and payable to A. H. Belo
pursuant to the terms hereof, the amount of such payment shall be net of all
contingent fee expenses and Taxes paid by Belo and related to such Refund, or
(y) in the event that A. H. Belo receives a Refund due any member of the A. H.
Belo Group directly from the relevant Taxing Authority, it shall reimburse Belo
for all contingent fee expenses and Taxes paid by Belo with respect to such
Refund. For the avoidance of doubt, A. H. Belo shall not be liable for any
contingent fee expenses or Taxes related to Refunds received prior to the
Distribution Date.
               (ii) Property Taxes. If property is transferred between legal
entities, the transferee shall assume any and all liabilities for real and
personal property Taxes associated with such transferred property and will have
sole responsibility for satisfying such liabilities.
               (iii) Payroll Taxes. If an employee moves from one employer to
another, the “new” employer shall assume any and all employment related Taxes
attributable to such transferred employee and will have sole responsibility for
satisfying such liabilities.
          Section 2.04 Certain Income Taxes. Without regard to anything to the
contrary in this Article II, Belo shall be liable, and shall indemnify the A. H.
Belo Group, for all Taxes arising as a result of the Transactions from
(i) excess loss accounts taken into account under Code Section 1502, (ii) Code
Section 357(c) or (iii) Code Section 361(b), in each case, including under
similar state and local law provisions. Any Taxes attributable to deferred
intercompany gains that are triggered as a result of the Transactions shall be
the responsibility of Belo and shall not be included in determining the A. H.
Belo Group’s Income Tax liability. To the extent there are adjustments to the
amount of any deferred intercompany gain triggered as a result of the
Distribution, Belo and A. H. Belo shall, pursuant to Section 2.01(a), be
responsible for paying the additional Tax associated with any increase in the
amount of gain in the ratio of one-third and

8



--------------------------------------------------------------------------------



 



two-thirds, respectively, and Belo shall be entitled to any Refund attributable
to any reduction of gain except to the extent the Refund is attributable to an
increase in the amount of such gain, in which case the Refund or portion thereof
shall be shared between Belo and A. H. Belo in accordance with the above ratio.
          Section 2.05 Allocation of Certain Income Taxes and Income Tax Items.
          (a) If Belo, A. H. Belo or any of their respective Affiliates is
permitted but not required under applicable U.S. federal, state, local or
foreign Tax laws to treat the Distribution Date as the last day of a taxable
period, then the Parties shall treat such day as the last day of a taxable
period under such applicable Tax law, and shall file any elections necessary or
appropriate to such treatment; provided that this Section 2.05(a) shall not be
construed to require Belo to change its taxable year.
          (b) Transactions occurring, or actions taken, on the Distribution Date
but after the Distribution outside the ordinary course of business by, or with
respect to, A. H. Belo or any of its Affiliates shall be deemed subject to the
“next day rule” of Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) (and under
any comparable or similar provision under state, local or foreign laws or
regulations, provided that if there is no comparable or similar provision under
state, local or foreign laws or regulations, then the transaction will be deemed
subject to the “next day rule” of Treasury
Regulation Section 1.1502-76(b)(1)(ii)(B)) and as such shall for purposes of
this Agreement be treated (and consistently reported by the Parties) as
occurring in a Post-Distribution Tax Period of A. H. Belo or an A. H. Belo
Affiliate, as appropriate.
          (c) Any Taxes for a Straddle Period with respect to A. H. Belo and/or
its Affiliates (or entities in which A. H. Belo and/or one of its Affiliates has
an ownership interest) shall, for purposes of this Agreement, be apportioned
between Belo and A. H. Belo based on the portion of the period ending on and
including the Distribution Date and the portion of the period beginning after
the Distribution Date, and each such portion of such period shall be deemed to
be a taxable period (whether or not it is in fact a taxable period). Any
allocation of income or deductions required to determine any Income Taxes for a
Straddle Period shall be made by means of a closing of the books and records of
A. H. Belo and its Affiliates as of the close of business on the Distribution
Date; provided that (i) Belo may elect to allocate Tax Items (other than any
extraordinary Tax Items) ratably in the month in which the Distribution occurs
(and if Belo so elects, A. H. Belo shall so elect) as described in Treasury
Regulation Section 1.1502-76(b)(2)(iii) and corresponding provisions of state,
local, and foreign Tax laws; and (ii) subject to (i), exemptions, allowances or
deductions that are calculated on an annual basis, and not on a closing of the
books method, (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the period ending on and including the
Distribution Date and the period beginning after the Distribution Date based on
the number of days for the portion of the Straddle Period ending on and
including the Distribution Date, on the one hand, and the number of days for the
portion of the Straddle Period beginning after the Distribution Date, on the
other hand.
          (d) Tax Attributes determined on a consolidated or combined basis for
taxable periods ending before or including the Distribution Date shall be
allocated to Belo and its Affiliates, and A. H. Belo and its Affiliates, in
accordance with the Code and the Treasury

9



--------------------------------------------------------------------------------



 



Regulations (and any applicable state, local, or foreign law or regulation).
Belo shall reasonably determine the amounts and proper allocation of such
attributes, and the Tax basis of the assets and liabilities transferred to A. H.
Belo in connection with the Transactions, as of the Distribution Date; provided
that A. H. Belo shall be entitled to participate in such determination. Belo and
A. H. Belo agree to compute their Tax liabilities for taxable periods after the
Distribution Date consistent with that determination and allocation, and treat
the Tax Attributes and Tax Items as reflected on any federal (or applicable
state, local or foreign) Income Tax Return filed by the Parties as presumptively
correct.
          Section 2.06 Refunds. Except as provided in Section 2.07:
          (a) Belo shall be entitled to all Refunds with respect to any Tax for
which Belo is responsible under Sections 2.01, 2.02, 2.03, or 2.04. A. H. Belo
shall be entitled to all Refunds with respect to any Tax for which A. H. Belo is
responsible under Sections 2.01, 2.02, 2.03, or 2.04. Belo shall be entitled to
any Refund resulting from change of accounting method granted by the IRS for
2007 or 2008.
          (b) A. H. Belo and Belo shall each forward to the other Party, or
reimburse such other Party for, any Refunds received by the first Party and due
to such other Party pursuant to this Section (net of all contingent fees and
Taxes payable by the first Party and related to such Refund). Where a Refund is
received in the form of a deduction from, or credit or other offset against
other or future Tax liabilities, reimbursement with respect to such Refund shall
be due in each case on the due date for payment of the Tax from or against which
such Refund has been deducted, credited or otherwise offset.
          (c) If one Party reasonably so requests, the other Party (at the first
Party’s expense) shall file for and pursue any Refund to which the first Party
is entitled under this Section; provided that the other Party need not pursue
any Refund on behalf of the first Party unless the first Party provides the
other Party a certification by an appropriate officer of the first Party setting
forth the first Party’s belief (together with supporting analysis) that the Tax
treatment of the Tax Items on which the entitlement to such Refund is based is
more likely than not correct, and is not a Tax Item arising from a Reportable
Transaction.
          (d) If the other Party pays any amount to the first Party under this
Section 2.06 and, as a result of a subsequent Final Determination, the first
Party is not entitled to some or all of such amount, the other Party shall
notify the first Party of the amount to be repaid to the other Party, and the
first Party shall then repay such amount to the other Party, together with any
interest, fines, additions to Tax, penalties or any additional amounts imposed
by a Taxing Authority relating thereto.
          Section 2.07 Carrybacks.
          (a) Notwithstanding anything in this Agreement, A. H. Belo shall file
(or cause to be filed) on a timely basis any available election to waive the
carryback of net operating losses, Tax credits or other Tax Items by A. H. Belo
or any Affiliate from a Post-Distribution Tax Period to a Straddle Period or
Pre-Distribution Tax Period. Such elections shall include, but not be limited
to, the election described in Treasury
Regulation Section 1.1502-21(b)(3)(ii)(B),

10



--------------------------------------------------------------------------------



 



and any analogous election under state, local, or foreign Income Tax laws, to
waive the carryback of net operating losses for U.S. federal Income Tax
purposes.
          (b) If, notwithstanding the provisions of Section 2.07(a), A. H. Belo
is required to carryback losses or credits, A. H. Belo shall be entitled to any
Refund of any Tax obtained by Belo or a Belo Affiliate as a result of the
carryback of losses or credits of A. H. Belo or its Affiliate from any
Post-Distribution Tax Period to any Pre-Distribution Tax Period. Such Refund is
limited to the net amount received by Belo or a Belo Affiliate, net of any Tax
cost incurred by Belo or such Affiliate resulting from such Refund. Upon request
by A. H. Belo, Belo shall advise A. H. Belo of an estimate of any Tax cost Belo
projects will be associated with any carryback of losses or credits of A. H.
Belo or its Affiliates as provided in this Section 2.07(b).
          (c) If A. H. Belo has a Tax Item that must be carried back to any
Pre-Distribution Tax Period, A. H. Belo shall notify Belo in writing that such
Tax Item must be carried back. Such notification shall include a description in
reasonable detail of the grounds for the Refund and the amount thereof, and a
certification by an appropriate officer of A. H. Belo setting forth A. H. Belo’s
belief (together with supporting analysis) that the Tax treatment of such Tax
Item is more likely than not correct, and is not a Tax Item arising from a
Reportable Transaction.
          (d) If Belo pays any amount to A. H. Belo under Section 2.07(b) and,
as a result of a subsequent Final Determination, A. H. Belo is not entitled to
some or all of such amount, Belo shall notify A. H. Belo of the amount to be
repaid to Belo, and A. H. Belo shall then repay such amount to Belo, together
with any interest, fines, additions to Tax, penalties or any additional amounts
imposed by a Taxing Authority relating thereto.
ARTICLE III
PREPARATION AND FILING OF TAX RETURNS
          Section 3.01 Belo Responsibility.
          (a) Subject to paragraph (b) below, Belo shall make all determinations
with respect to, have ultimate control over the preparation of and file all
(i) Joint Returns and Belo Separate Returns, in each case as it determines to be
mandatory or advisable for all taxable periods, (ii) A. H. Belo Separate Returns
that are Income Tax Returns for all Pre-Distribution Tax Periods and (iii) at
Belo’s election, A. H. Belo Separate Returns that are Income Tax Returns for all
Straddle Periods provided that Belo provides written notice to A. H. Belo
45 days after the end of such Straddle Period that Belo is exercising its right
to prepare such Tax Return.
          (b) If, in connection with the preparation of any Return, Belo
materially modifies any information relating to, or provided in, the pro forma
federal and state Income Tax Returns or other information related to members of
the A. H. Belo Group prepared by A. H. Belo and provided to Belo pursuant to
Section 3.02 below, the portions of the Returns that include such information
shall be submitted to A. H. Belo no later than 30 days prior to the due date
(including extensions) for filing of such federal Returns and 20 days prior to
the due date (including extensions) for filing of such state Returns (or if such
due date is within 30 days

11



--------------------------------------------------------------------------------



 



following the Distribution Date, as promptly as practicable following the
Distribution Date). Within 10 days after delivery of any such revised portions
of any Return, A. H. Belo shall provide comments to Belo in writing to the
extent A. H. Belo objects to any revisions that could reasonably be expected to
adversely impact any member of the A. H. Belo Group. Such A. H. Belo comments
shall be incorporated into the Return upon the consent of Belo, not to be
unreasonably withheld. If A. H. Belo does not so notify Belo of any objection,
A. H. Belo shall be considered to have consented to the filing of such Return.
The dates for submissions to A. H. Belo required in this section may be modified
by mutual agreement of Belo and A. H. Belo.
          Section 3.02 A. H. Belo Responsibility.
          (a) A. H. Belo shall make all determinations with respect to, have
ultimate control over the preparation of and file all Tax Returns (other than
those described in Section 3.01) for the A. H. Belo Group as it determines to be
mandatory or advisable and for all taxable periods. A. H. Belo shall prepare and
provide to Belo all pro forma federal and state Income Tax Returns and other
information related to members of the A. H. Belo Group required to complete any
Tax Return which is the responsibility of Belo pursuant to Section 3.01, in the
format reasonably requested by Belo, and at least 110 days prior to the due date
(including extensions) of the relevant federal Return and at least 100 days
prior to the due date (including extensions) of the relevant state Return. The
dates for submissions to Belo required in this section may be modified by mutual
agreement of Belo and A. H. Belo.
          (b) In the case of any Tax Return that is the responsibility of Belo
pursuant to Section 3.01(a) and that relates to an Income Tax that is the
obligation of A. H. Belo, A. H. Belo shall pay to Belo the amount of the
provision for such Income Tax no later than 10 days prior to the due date
(including extensions) for the filing of such Tax Return.
          Section 3.03 Tax Accounting Practices.
          (a) Except as provided in Section 3.03(b), any Tax Return for any
Pre-Distribution Tax Period or Straddle Period, to the extent it relates to
members of the A. H. Belo Group, shall be prepared in accordance with practices,
accounting methods, elections, conventions and Tax positions used with respect
to the Tax Return in question for periods prior to the Distribution (“Past
Practices”), and, in the case of any item the treatment of which is not
addressed by Past Practices, in accordance with generally acceptable Tax
accounting practices. Notwithstanding the foregoing, for any Tax Return
described in the preceding sentence, (i) a Party will not be required to follow
Past Practices with either the written consent of the other Party (not to be
unreasonably withheld) or a “should” level opinion from a Tax Advisor that the
proposed method of reporting is correct and (ii) Belo shall have the right to
determine which entities will be included in any consolidated, combined,
affiliated or unitary Return that it is responsible for filing.
          (b) The Parties shall report the Transactions for all Tax purposes in
a manner consistent with the Tax Opinions/Rulings, unless, and only to the
extent, an alternative position is required pursuant to a Final Determination.
Belo shall determine the Tax treatment to be reported on any Tax Return of any
Tax issue relating to the Transactions that is not covered by the Tax
Opinions/Rulings.

12



--------------------------------------------------------------------------------



 



          Section 3.04 Right to Review Tax Returns. Upon request, each Party
shall make available to the other Party the portion of Pre-Distribution Tax
Period Tax Returns that relates to the A. H. Belo Group that the first Party is
responsible for preparing under this Article III.
ARTICLE IV
TAX-FREE STATUS OF DISTRIBUTION
          Section 4.01 Covenants.
          (a) Each of A. H. Belo and Belo will not take or fail to take, or
permit its Affiliates to take or fail to take, any action (which includes the
undertaking of any transaction) where that action or omission would (i) violate,
be inconsistent with or cause to be untrue any covenant, representation or
statement in any Tax Opinions/Rulings or a letter or certificate that forms the
basis therefor, or (ii) prevent, or be reasonably likely to prevent, or be
inconsistent with, the Tax-Free Status.
          (b) During the Restricted Period, except as provided in paragraph (c),
A. H. Belo shall not, and shall not permit its Affiliates to, in a single
transaction or in a series of transactions:
               (i) permit any transaction or series of transactions (or any
agreement, understanding or arrangement to enter into a transaction or series of
transactions) as determined for purposes of Code Section 355(e), in connection
with which (A) any member of the A. H. Belo Group would merge or consolidate
with any Person other than any other member of the A. H. Belo Group, (B) any
member of the A. H. Belo Group would form one or more joint ventures with any
Person other than any other member of the A. H. Belo Group in which, in the
aggregate, more than 10% of the gross assets of the A. H. Belo Group are
transferred to such joint ventures or (C) any Person would (directly or
indirectly) acquire, or have the right to acquire, from any other Person or
Persons, a more than 10% interest in A. H. Belo Capital Stock (a “Proposed
Acquisition Transaction”). For these purposes, any recapitalization, repurchase
or redemption of A. H. Belo Capital Stock shall be treated as an indirect
acquisition of such stock by any non-exchanging shareholder to the extent such
shareholder’s percentage interest in the issuer increases by vote or value.
Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (w) the adoption by A. H. Belo of a shareholder rights plan that meets
the requirements of IRS Revenue Ruling 90-11, (x) issuances of A. H. Belo
Capital Stock pursuant to an employee stock purchase agreement or equity
compensation plan that Belo has notified A. H. Belo in writing is acceptable to
Belo in its sole discretion (for the avoidance of doubt, (i) any modification or
amendment to such agreement or plan is also subject to the prior written consent
of Belo and (ii) Belo’s approval is required for the underlying purchase
agreement or plan but not for each issuance of stock pursuant thereto),
(y) transfers on an established market of A. H. Belo Capital Stock described in
Safe Harbor VII of Treasury Regulation Section 1.355-7(d) or (z) issuances of A.
H. Belo Capital Stock described in Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Treasury Regulation Section 1.355-7(d);

13



--------------------------------------------------------------------------------



 



               (ii) liquidate or partially liquidate, including by way of merger
or consolidation, any member of the A. H. Belo Group other than A. H. Belo;
               (iii) liquidate or partially liquidate A. H. Belo;
               (iv) cause or permit the A. H. Belo Group to cease to engage in
the Active Trade or Business;
               (v) sell or transfer assets, other than inventory sold or
transferred in the ordinary course of business, constituting (A) 50% or more of
the gross assets that are held by any member of the A. H. Belo Group and are
used in the Active Trade or Business and are relied upon to satisfy the
requirements of Code Section 355(b), (B) 50% or more of the consolidated gross
assets of the A. H. Belo Group that are used in an Active Trade or Business
(such percentages to be measured based on fair market value as of the
Distribution Date) or (C) any lesser amount if that sale or transfer could
reasonably be expected to result in a significant and material change to, or
termination of, the Active Trade or Business immediately after the Distribution
Date; or
               (vi) amend its certificate of incorporation (or other
organizational documents), or take any other action, affecting the relative
voting rights of the separate classes of A. H. Belo Capital Stock; provided,
however, that this clause (vi) shall not be deemed to be violated upon A. H.
Belo’s adoption of a shareholder rights plan that meets the requirements of IRS
Revenue Ruling 90-11.
          (c) Notwithstanding paragraph (b):
               (i) clauses (i) through (vi) of paragraph (b) shall not apply
upon the prior written consent of Belo, which consent may not be withheld if
Belo determines in good faith that A. H. Belo has provided it with Satisfactory
Guidance concluding that the proposed actions will not result in Spin-Off Taxes;
               (ii) clause (v) of paragraph (b) shall not apply after the six
month anniversary of the Distribution Date;
               (iii) for purposes of clause (i), if A. H. Belo provides Belo an
Unqualified Tax Opinion that is intended to be Satisfactory Guidance concerning
a Proposed Acquisition Transaction, then such Opinion may be based on the
assumption that Belo did not have any agreement, understanding, arrangement or
substantial negotiations, within the meaning of Treasury Regulations Section
1.355-7(h), with the counterparty to the Proposed Acquisition Transaction within
the two year period preceding the Distribution Date and such assumption shall
not prevent such Unqualified Tax Opinion from being considered Satisfactory
Guidance by the Parties, provided that (x) such assumption must be based on a
certificate of such counterparty that such assumption is true to the best of its
knowledge and belief, and (y) Belo may deem such Opinion not to be Satisfactory
Guidance if, in its reasonable judgment, there is a risk that such assumption is
not correct; and
               (iv) In the event that A. H. Belo intends to consummate any
Proposed Acquisition Transaction after the end of the Restricted Period but
before the end of 30 months

14



--------------------------------------------------------------------------------



 



after the Distribution Date, then either (x) A. H. Belo shall be permitted to
consummate such proposed Acquisition Transaction, provided that A. H. Belo shall
provide Belo with an unconditional certification that it did not have any
agreement, understanding, arrangement or substantial negotiations, within the
meaning of Treasury Regulations Section 1.355-7(h), with the counterparty to
such transaction within 12 months after the Distribution Date, and Belo after
reasonable due investigation is satisfied with the correctness of such
certification, or (y) such Proposed Acquisition Transaction shall be subject to
the provisions under Sections 4.01(b) and (c).
          (d) Notwithstanding anything herein to the contrary, for purposes of
paragraph (c), no Ruling shall be obtained from the IRS if Belo determines that
there is a reasonable possibility that such an action could have a significant
adverse impact on any member of the Belo Group.
          (e) Nothing contained in this Section 4.01 or elsewhere in this
Agreement shall prohibit A. H. Belo or any of its subsidiaries from entering
into loan agreements, other credit arrangements, related security agreements,
related stock pledge agreements, or other borrowing or collateral agreements or
arrangements, including without limitation that certain Credit Agreement dated
on or about February 4 2008, among A. H. Belo, as Borrower, the Lenders party
thereto, and JP Morgan Chase Bank, N. A., as Administrative Agent (the “Credit
Agreement”), any of the other Loan Documents (as defined in the Credit
Agreement) or any amendment, modification, restatement or refinancing thereof or
from performing any of their respective obligations thereunder, incurring
any indebtedness thereunder or granting any security interests or liens in any
property or assets of A. H. Belo or any of its subsidiaries or in any equity
interests in any of A. H. Belo’s subsidiaries to secure such indebtedness. 
Nothing in this Section 4.01 or elsewhere in this Agreement shall prohibit the
exercise of any rights or remedies of the Administrative Agent or the Lenders
under or pursuant to the Credit Agreement, any other Loan Documents or any
amendment, modification, restatement or refinancing thereof.
          Section 4.02 Procedures Regarding Opinions and Rulings.
          (a) Subject to Section 4.01(d), if A. H. Belo may take certain actions
conditioned upon the receipt of Satisfactory Guidance, Belo, at the request of
A. H. Belo, shall use commercially reasonable efforts to expeditiously obtain,
or assist A. H. Belo in obtaining, such Satisfactory Guidance. Belo shall not be
required to take any action pursuant to this Section 4.02(a) if A. H. Belo fails
to certify, upon request, that all information and representations relating to
any member of the A. H. Belo Group in the relevant documents are true, correct
and complete. A. H. Belo shall reimburse Belo for all reasonable out-of-pocket
costs and expenses incurred by the Belo Group in obtaining Satisfactory
Guidance.
          (b) Belo shall have the right to obtain a Ruling from the IRS (or any
other Taxing Authority) or an Unqualified Tax Opinion at any time in its sole
discretion. Belo shall reimburse A. H. Belo for all reasonable out-of-pocket
costs and expenses incurred by the A. H. Belo Group in obtaining such a Ruling
or Unqualified Tax Opinion.
          (c) Belo shall have exclusive control over the process of obtaining
any Ruling relating to the Transactions and neither A. H. Belo nor any of its
Affiliates shall independently

15



--------------------------------------------------------------------------------



 



seek any guidance concerning the Transactions from any Taxing Authority at any
time. In connection with any Ruling relating to the Transactions that can
reasonably be expected to affect A. H. Belo liabilities under this Agreement,
Belo shall (i) keep A. H. Belo informed of all material actions taken or
proposed to be taken by Belo, (ii) reasonably in advance of the submission of
any Ruling request provide A. H. Belo with a draft thereof, consider A. H.
Belo’s comments on such draft, and provide A. H. Belo with a final copy, and
(iii) provide A. H. Belo with notice reasonably in advance of, and permit A. H.
Belo to attend, any formally scheduled meetings with the IRS (subject to the
approval of the IRS) that relate to such Ruling.
ARTICLE V
TAX CONTESTS; INDEMNIFICATION; COOPERATION
          Section 5.01 Notice.
          (a) Within 15 days after a Party (the “Indemnitee”) becomes aware of
the existence of a Tax Contest that may give rise to an indemnification claim
under this Agreement by it against the other Party (the “Indemnifying Party”),
the Indemnitee shall promptly notify the Indemnifying Party of the Tax Contest,
and thereafter shall promptly forward or make available to the Indemnifying
Party copies of notices and communications with a Taxing Authority relating to
such Tax Contest.
          (b) The Indemnifying Party shall not be responsible for any increase
in amounts to which the Indemnitee is otherwise entitled to the extent that such
increase results solely from the failure of the Indemnitee to provide timely
notice as required pursuant to Section 5.01(a).
          Section 5.02 Control of Tax Contests.
          (a) Except as otherwise provided in paragraphs (b) and (c):
               (i) Belo shall control, and have sole discretion in handling,
settling or contesting, any Tax Contest relating to any Joint Returns, as well
as any Separate Returns or other Return if any such Return is related to Taxes
for which Belo is responsible pursuant to Article II, or the Tax treatment of
the Transactions, provided that (x) Belo shall act in good faith in connection
with its control of any such Tax Contests and (y) A. H. Belo shall have the
right to participate in and advise on (including, without limitation, the
opportunity to review and comment upon Belo’s communications with the Taxing
Authority, which comments shall be incorporated upon the consent of Belo, not to
be unreasonably withheld) such items for which A. H. Belo could be liable under
Article II as a result of such Tax Contest; and
               (ii) If A. H. Belo disagrees with Belo’s decision to settle a Tax
Contest that may reasonably be expected materially to affect amounts for which
A. H. Belo is liable under Article II, A. H. Belo shall have the right to
contest its liability to Belo under Article II notwithstanding the settlement.
A. H. Belo shall provide written notice to Belo of its intention to contest its
liability as a result of any settlement (and its irrevocable election described
below) prior to the time such settlement is entered into. Any such contest by A.
H. Belo shall be made under the procedures set forth in Article VI. Under those
procedures, A. H. Belo may irrevocably elect, in its sole discretion, to require
the Tax Advisor or the arbitrator to determine

16



--------------------------------------------------------------------------------



 



either (x) the amount of a settlement with the relevant Taxing Authority that
would most accurately reflect the litigation risk of the relevant issue, or
(y) the most likely outcome of the issue if it were litigated without a
settlement. In either such case, A. H. Belo shall be liable to Belo, or Belo
shall be liable to A. H. Belo, based solely on the determination of the Tax
Advisor or the arbitrator as if a settlement or litigation implementing such
determination had actually occurred, without regard to the actual settlement.
For the avoidance of doubt, this clause (ii) shall not limit Belo’s ability to
settle a Tax Contest.
          (b) A. H. Belo shall control and have sole discretion in handling,
settling or contesting, any Tax Contest for a Pre-Distribution Tax Period to the
extent such Tax Contest relates solely to Taxes that are the responsibility of
A. H. Belo pursuant to Article II; provided that Belo shall have the right to
participate in and advise on all aspects of such Tax Contests and may coordinate
discussions with the relevant Taxing Authority with respect thereto.
          (c) Belo and A. H. Belo shall jointly control Tax Contests relating to
Tax liability arising from the failure of the Transactions to qualify for
tax-free treatment under Code Sections 355 or 361, if there is a reasonable
likelihood that A. H. Belo would be liable to Belo under Article II as a result
of such Tax Contest. Neither Party shall have the right to settle any such Tax
Contest without the consent of the other Party; provided that Belo may settle
any such Tax Contest without the consent of A. H. Belo if Belo waives any claim
for indemnification with respect thereto.
          (d) Except as otherwise provided in paragraph (a), (b) or (c), A. H.
Belo shall have sole control over any Tax Contest that relates to A. H. Belo
Separate Returns for any Post-Distribution Tax Period.
          (e) Any out-of-pocket costs incurred in handling, settling or
contesting a Tax Contest shall be borne ratably by the Parties based on their
ultimate liability under this Agreement for the Taxes to which the Tax Contest
relates; provided, however, that if A. H. Belo contests a settlement made by
Belo as provided in clause (ii) of paragraph (a), A. H. Belo shall bear the
costs relating to A. H. Belo’s contest of such settlement unless A. H. Belo
substantially prevails in such contest.
          Section 5.03 Indemnification Payments.
          (a) An Indemnitee shall be entitled to make a claim for payment
pursuant to this Agreement when the Indemnitee determines that it is entitled to
such payment and the amount of such payment (including, for the avoidance of
doubt, the finalization of a Return before filing). The Indemnitee shall provide
to the Indemnifying Party notice of such claim within 10 days of the date on
which it first so becomes entitled to claim such payment, including a
description of such claim and a detailed calculation of the amount of the
indemnification payment that is claimed, provided, however, that no delay on the
part of the Indemnitee in notifying the Indemnitor shall relieve the Indemnitor
from any obligation hereunder unless (and then solely to the extent) the
Indemnitor is actually and materially prejudiced thereby. Except as provided in
paragraph (b), the Indemnifying Party shall make the claimed payment to the
Indemnitee within 10 days after receiving such notice, unless the Indemnifying
Party reasonably disputes its liability for, or the amount of, such payment.

17



--------------------------------------------------------------------------------



 



          (b) If the Indemnitee will be obligated to make the payment described
in paragraph (a) to a Taxing Authority or other third Party (including expenses
reimbursable under this Agreement), the Indemnifying Party shall not be
obligated to pay the Indemnitee more than 5 days before the Indemnitee incurs
such expense or makes such payment. If the Indemnitee’s claim for payment arises
from a payment that the Indemnifying Party will receive from a third Party, such
as a Refund, the Indemnifying Party shall not be obligated to pay the Indemnitee
until 5 days after the Indemnifying Party receives such payment.
          (c) In the case of a claim under Article II where no payment will be
made to or received from a Taxing Authority, paragraph (b) shall be applied to
the payments that would be made to or from a Taxing Authority if the A. H. Belo
Group was treated as a standalone group for all taxable periods.
          Section 5.04 Interest on Late Payments. Interest shall accrue with
respect to any indemnification payment (including any disputed payment that is
ultimately required to be made), not made within the period for payment, at
Prime Rate plus 2% per annum compounded quarterly.
          Section 5.05 Treatment of Payments.
          (a) The amount of all indemnification obligations under this Agreement
shall be decreased to take into account the Tax benefits to the Indemnitee of
the deductibility of any indemnified item (whether or not any Tax benefit is
actually received for a deductible item and assuming the highest applicable
taxable rate) and shall be increased where necessary so that, after all the
required deductions (whether or not any Tax benefit is actually received for a
deductible item and assuming the highest applicable taxable rate) have been made
and Taxes imposed, the Indemnitee receives the amount it would have been
entitled to receive under this Agreement in the absence of such deductions and
Taxes.
          (b) Any payments made to one Party by another Party pursuant to
(i) this Agreement or (ii) the Separation and Distribution Agreement (if payment
made pursuant to the Separation and Distribution Agreement relates to taxable
periods (or portions thereof) ending on or before the Distribution) shall be
treated by the Parties for all Tax purposes as a distribution by, or capital
contribution to, A. H. Belo, as the case may be, made immediately prior to the
Distribution, except to the extent otherwise required by a Final Determination.
          Section 5.06 Expenses. Except as otherwise provided herein, each Party
and its Affiliates shall bear their own expenses incurred in connection with
preparation of Tax Returns, Tax Contests, and other matters under this
Agreement.
          Section 5.07 Cooperation. Each member of the Belo Group and the A. H.
Belo Group shall cooperate fully with all reasonable requests from the other
Party in connection with the preparation and filing of Tax Returns and
Adjustment Requests, Tax Contests and other matters covered by this Agreement.
          (a) Such cooperation shall include:

18



--------------------------------------------------------------------------------



 



               (i) the retention until the expiration of the applicable statute
of limitations, and the provision upon request, of Tax Returns, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to the Tax Returns, including
accompanying schedules, related workpapers, and documents relating to Rulings or
other determinations by Taxing Authorities;
               (ii) the execution of any document that may be necessary or
reasonably helpful in connection with any Tax Contest, the filing of a Tax
Return or Adjustment Request by a member of the Belo Group or the A. H. Belo
Group, obtaining a Tax opinion or private letter ruling (except as otherwise
provided in Section 4.02(c)), or other matters covered by this Agreement,
including certification (provided in such form as may be required by applicable
law or reasonably requested and made to the best of a Party’s knowledge) of the
accuracy and completeness of the information it has supplied;
               (iii) the use of the Parties’ reasonable best efforts to obtain
any documentation that may be necessary or reasonably helpful in connection with
any of the foregoing;
               (iv) the use of the Parties’ reasonable best efforts to make the
applicable Party’s current or former directors, officers, employees, agents and
facilities available on a reasonable and mutually convenient basis in connection
with the foregoing matters; and
               (v) making determinations with respect to actions described in
Section 4.01(c) as promptly as practicable including, without limitation, making
determinations within 10 days with respect to modifications and amendments of
employee stock purchase agreements or equity compensation plans under
Section 4.01(b)(i)(x).
          (b) If a Party fails to comply with any of its obligations set forth
in this Section 5.07 upon reasonable request and notice by the other Party, and
such failure results in the imposition of additional Taxes, the nonperforming
Party shall be liable in full for such additional Taxes.
          Section 5.08 Confidentiality. Any information or documents provided
under this Agreement shall be kept confidential by the recipient-Party, except
as may otherwise be necessary in connection with the filing of Tax Returns or
with any Tax Contest. In addition, if Belo or A. H. Belo determines that
providing such information could be commercially detrimental, violate any law or
agreement or waive any privilege, the Parties shall use reasonable best efforts
to permit compliance with the obligations under this Agreement in a manner that
avoids any such harm or consequence.
          Section 5.09 Retention of Tax Records. A. H. Belo may request from
Belo and retain copies of (i) with respect to any Joint Return, all pro forma
federal and state Tax Returns, supporting schedules and workpapers related to
members of the A. H. Belo Group, and (ii) any Separate Returns for any A. H.
Belo Group members, including supporting schedules and workpapers. If either
Belo or A. H. Belo intends to dispose of documentation with respect to any
Pre-Distribution Tax Period, including books, records, Tax Returns and all
supporting schedules and information relating thereto (after the expiration of
the applicable statute of limitations), of

19



--------------------------------------------------------------------------------



 



any member of the other Group, or in the case of the A. H. Belo Group any member
included in a Joint Return, they shall provide written notice to the other Party
describing the documentation to be disposed of 30 days prior to taking such
action. The other Party may arrange to take delivery of the documentation
described in the notice at its own expense during the succeeding 30 day period.
ARTICLE VI
RESOLUTION OF DISPUTES
          Section 6.01 Tax Disputes. The Parties will endeavor, and will cause
their respective Affiliates to endeavor, to resolve in an amicable manner all
disputes arising in connection with this Agreement. The Parties shall negotiate
in good faith to resolve any Tax Dispute for not less than 45 days. Upon written
notice of either Party after 45 days, the matter will be referred to a Tax
Advisor acceptable to both Parties. The Tax Advisor may, in its discretion,
obtain the services of any third-party necessary to assist it in resolving the
dispute. The Tax Advisor shall furnish written notice to the Parties of its
resolution of the dispute as soon as practicable, but in any event no later than
45 days after its acceptance of the matter for resolution. Any such resolution
by the Tax Advisor will be binding on the Parties and the Parties shall take, or
cause to be taken, any action necessary to implement the resolution. All fees
and expenses of the Tax Advisor shall be shared equally by Belo, on the one
hand, and A. H. Belo, on the other hand. If, having determined that the dispute
must be referred to a Tax Advisor, after 45 days the Parties are unable to find
a Tax Advisor willing to adjudicate the dispute in question and whom the Parties
in good faith find acceptable, then the dispute will be submitted for
arbitration to the American Arbitrators Association, provided, however, that
only an arbitrator that qualifies as a Tax Advisor shall be selected.
ARTICLE VII
MISCELLANEOUS PROVISIONS
          Section 7.01 Disposition of A. H. Belo Subsidiaries. In the event that
A. H. Belo disposes of the stock of a subsidiary that is not a Party to this
Agreement (i) without receiving compensation equal to the fair market value of
such subsidiary, prior to the disposition, such subsidiary shall deliver to Belo
an executed agreement, in a form reasonably acceptable to Belo, agreeing to be
bound by this Agreement as if it had been an original Party hereto or (ii) in an
exchange intended to result in the receipt of compensation equal to the fair
market value of such subsidiary, prior to the disposition, such subsidiary shall
deliver to Belo an executed agreement, in a form reasonably acceptable to Belo,
agreeing to be bound by Sections 5.07, 5.08, 5.09 and Article VII of this
Agreement as if it had been an original Party hereto.
          Section 7.02 Complete Agreement; Representations.
          (a) Except as explicitly stated herein, this Agreement, together with
the exhibits and schedules hereto constitutes the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.

20



--------------------------------------------------------------------------------



 



          (b) Belo represents on behalf of itself and each other member of the
Belo Group and A. H. Belo represents on behalf of itself and each other member
of the A. H. Belo Group as follows:
               (i) each such Person has the requisite corporate or other power
and authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated by this Agreement; and
               (ii) this Agreement has been duly executed and delivered by such
Person (if such Person is a Party) and constitutes a valid and binding agreement
of it enforceable in accordance with the terms thereof (assuming the due
execution and delivery thereof by the other Party), except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other Laws relating to creditors’ rights
generally and by general equitable principles.
          Section 7.03 Costs and Expenses. All costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Agreement and the transactions contemplated hereby shall be borne as provided in
the Separation and Distribution Agreement.
          Section 7.04 Governing Law. This Agreement and any dispute arising out
of, in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of Texas, without giving
effect to the conflicts of laws principles thereof.
          Section 7.05 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:
If to Belo or any member of the Belo Group, to:
Belo Corp.
400 South Record Street
Dallas, TX 75202
Attn: Chief Executive Officer
Facsimile: (214) 977-8209
with a copy to:
Belo Corp.
400 South Record Street
Dallas, TX 75202
Attn: Chief Financial Officer
Facsimile: (214) 977-8209

21



--------------------------------------------------------------------------------



 



If to A. H. Belo or any member of the A. H. Belo Group, to:
A. H. Belo Corporation
400 South Record Street
Dallas, TX 75202
Attn: Chief Executive Officer
Facsimile: (214) 977-8209
with a copy to:
A. H. Belo Corporation
400 South Record Street
Dallas, TX 75202
Attn: Chief Financial Officer
Facsimile: (214) 977-6899
     All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section). Any party from time to time may change its address, facsimile number
or other information for the purpose of notices to that party by giving notice
specifying such change to the other party.
          Section 7.06 Amendment, Modification or Waiver.
          (a) Prior to the Distribution, this Agreement may be amended,
modified, waived, supplemented or superseded, in whole or in part, by Belo in
its sole discretion by execution of a written amendment delivered to A. H. Belo.
Subsequent to the Distribution, this Agreement may be amended, modified,
supplemented or superseded only by an instrument signed by duly authorized
signatories of both Parties.
          (b) Following the Distribution, any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. No waiver by any Party of any term or condition of this Agreement, in
any one or more instances, shall be deemed or construed as a waiver of the same
or any other term or condition of this Agreement on any future occasion. All
remedies, either under this Agreement or by Law or otherwise afforded, will be
cumulative and not alternative.
          Section 7.07 No Assignment; Binding Effect. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Party; provided, however,
that no such consent shall be required in the event of a merger, consolidation
or sale of either Belo or A. H. Belo. Subject to the preceding sentence, this

22



--------------------------------------------------------------------------------



 



Agreement is binding upon, inures to the benefit of and is enforceable by the
Parties hereto and their respective successors and assigns.
          Section 7.08 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
          Section 7.09 Specific Performance. From and after the Distribution, in
the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Parties agree that the
Party or Parties to this Agreement who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that, from and after the Distribution, the
remedies at law for any breach or threatened breach of this Agreement, including
monetary damages, are inadequate compensation for any loss, that any defense in
any action for specific performance that a remedy at law would be adequate is
hereby waived, and that any requirements for the securing or posting of any bond
with such remedy are hereby waived.
          Section 7.10 Texas Forum. Each of the Parties agrees that, except as
otherwise provided in Section 6.01, all Actions arising out of or in connection
with this Agreement, or for recognition and enforcement of any judgment arising
out of or in connection with this Agreement, shall be tried and determined
exclusively in the state or federal courts in the State of Texas, County of
Dallas, and each of the Parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
of the Parties hereby expressly waives any right it may have to assert, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any such action or proceeding: (a) any claim that it is not subject to
personal jurisdiction in the aforesaid courts for any reason; (b) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts; and (c) any claim that (i) any
of the aforesaid courts is an inconvenient or inappropriate forum for such
action or proceeding, (ii) venue is not proper in any of the aforesaid courts
and (iii) this Agreement, or the subject matter hereof, may not be enforced in
or by any of the aforesaid courts. Each of the Parties agrees that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 7.05 or any other manner as may be permitted by Law
shall be valid and sufficient service thereof.
          Section 7.11 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER IN THIS
SECTION, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVER, (iii)

23



--------------------------------------------------------------------------------



 



SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, AGREEMENTS
AND CERTIFICATIONS HEREIN.
          Section 7.12 Interpretation; Conflict With Ancillary Agreements. The
language of this Agreement shall be construed according to its fair meaning and
shall not be strictly construed for or against any Party. Notwithstanding the
foregoing, the purposes of Article IV are to ensure the Tax-Free Status and,
accordingly, the Parties agree that the language thereof shall be interpreted in
a manner that serves this purpose to the greatest extent possible. The Article
and Section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the Parties and shall not in any way
affect the meaning or interpretation of this Agreement. If, and to the extent,
the provisions of this Agreement conflict with the Separation and Distribution
Agreement, or any Ancillary Agreement, the provisions of this Agreement shall
control.
          Section 7.13 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.
          Section 7.14 Survival. Except with respect to Sections 5.07, 5.08 and
5.09 which shall remain in effect without limitation as to time, the provisions
in this Agreement shall be unconditional and absolute and shall remain in effect
until the expiration of the statute of limitations for all taxable periods that
end before or include the date on which the Distribution occurs and the
resolution of all disputes under this Agreement that arose during such periods.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

            BELO CORP.
      By:   /s Dennis A. Williamson         Name:   Dennis A. Williamson       
Title:   Executive Vice President/Chief
Financial Officer     

            A. H. BELO CORPORATION
      By:   /s/ Alison K. Engel         Name:   Alison K. Engel        Title:  
Senior Vice President/Chief Financial
Officer and Treasurer     

25